 1   Jahan C. Sagafi (Cal. Bar No. 224887)            Brian James Shearer*
     Rachel Dempsey (Cal. Bar No. 310424)             Craig L. Briskin*
 2   OUTTEN & GOLDEN LLP                              JUSTICE CATALYST LAW
 3   One California Street, 12th Floor                718 7th Street NW
     San Francisco, California 94111                  Washington, D.C. 20001
 4   Telephone: (415) 638-8800                        Telephone: (518) 732-6703
     Facsimile: (415) 638-8810                        brianshearer@justicecatalyst.org
 5   jsagafi@outtengolden.com                         cbriskin@justicecatalyst.org
     rdempsey@outtengolden.com
 6

 7   Ossai Miazad*                                    Benjamin D. Elga*
     Michael N. Litrownik*                            JUSTICE CATALYST LAW
 8   OUTTEN & GOLDEN LLP                              81 Prospect Street
     685 Third Avenue, 25th Floor                     Brooklyn, NY 11201
 9   New York, NY 10017                               Telephone: (518) 732-6703
     Telephone: (212) 245-1000                        belga@justicecatalyst.org
10
     Facsimile: (646) 509-2060
11   om@outtengolden.com
     mlitrownik@outtengolden.com
12
     *admitted pro hac vice
13
     Attorneys for Plaintiff and the Proposed Class
14

15

16                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17                                 SAN FRANCISCO DIVISION
18   EDUARDO PEÑA, individually and on                 Case No. 19-cv-04065-MMC
     behalf of all others similarly situated,
19                                                     [PROPOSED] ORDER GRANTING
                           Plaintiff,                  PLAINTIFF’S MOTION FOR LEAVE TO
20                                                     FILE A PARTIAL MOTION FOR
            v.                                         RECONSIDERATION UNDER CIVIL
21                                                     LOCAL RULE 7-9
     WELLS FARGO BANK, N.A.,
22
                           Defendant.
23

24

25

26

27

28
                                                                             [PROPOSED] ORDER GRANTING
                                                                                      MOTION FOR LEAVE
                                                                                 CASE No. 19-CV-04065-MMC
 1          Having considered Plaintiff’s Notice of Motion and Motion for Leave to File a Partial

 2   Motion for Reconsideration Under Civil Local Rule 7-9, the Memorandum of Points and

 3   Authorities thereto, and the Declaration of Michael N. Litrownik, including all exhibits, and the

 4   opposition filed by Defendant, and being fully advised in this matter, and good cause appearing,

 5   the Court hereby GRANTS Plaintiff’s motion for leave. The Court construes Plaintiff’s motion

 6   for leave as his partial motion for reconsideration and Defendant’s opposition, if any, as

 7   Defendant’s opposition to such motion for reconsideration, and hereby GRANTS Plaintiff’s

 8   partial motion for reconsideration.

 9          The Court’s order bifurcating discovery, ECF No. 54 at 6, is hereby VACATED.

10          The Court hereby ORDERS Defendant to show cause and explain in writing each factual

11   discrepancy set forth in Plaintiff’s motion for leave and why sanctions should not be imposed for

12   any factual contention made by Defendant that lacks evidentiary support.

13

14   IT IS SO ORDERED.

15

16    Dated: January __, 2020
                                                     THE HONORABLE MAXINE M. CHESNEY
17                                                     UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                                              [PROPOSED] ORDER GRANTING
                                                                                MOTION FOR LEAVE TO FILE
                                                   1                             CASE NO. 19-CV-04065-MMC
